NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2008-1283


                               THE MATHWORKS, INC.,

                                                      Plaintiff-Appellant,

                                           v.

                           COMSOL AB and COMSOL, INC.,

                                                      Defendants-Appellees.

       Gregory A. Castanias, Jones Day, of Washington, DC, argued for plaintiff-
appellant. With him on the brief were Krista S. Schwartz, of Chicago, Illinois, and Susan
M. Gerber, of Cleveland, Ohio.

      Thomas H. Watkins, Brown McCarroll, L.L.P., Austin, Texas, argued for
defendant-appellee. With him on the brief was Elizabeth G. Bloch.

Appealed from: United States District Court for the Eastern District of Texas

Judge Leonard Davis
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2008-1283

                             THE MATHWORKS, INC.,

                                                            Plaintiff-Appellant,
                                          v.

                         COMSOL AB and COMSOL, INC.,
                                                            Defendants-Appellees.



                                 Judgment
ON APPEAL from the       United States District Court for the Eastern District of Texas

In CASE NO(S).           6:06-CV-334

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, LINN, and MOORE, Circuit Judges).


                         AFFIRMED. See Fed. Cir. R. 36.

                                       ENTERED BY ORDER OF THE COURT



DATED November 12, 2008                 /s/ Jan Horbaly
                                       Jan Horbaly, Clerk